Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,500,425 to Schofield.
In Reference to Claims 1-3
Schofield discloses a roots rotor for removing dust coagulum and droplets comprising a rotor body rotating inside a roots pump case, is wherein the rotor body is characterized in that: both ends a first end of the rotor body, includes first and second rotor slot scraping cavities (Fig. 6, 220s) with a sealing surface (Fig. 6, annotated by the examiner) located between said first and second rotor slot scraping cavities; a second end of the rotor body includes third and fourth slot scraping cavities with a sealing surface located between said third and fourth slot scraping cavities, wherein each said rotor slot scraping cavity is meshed with an inner wall of the roots pump case (AS showed in Fig. 6), wherein each said rotor slot scraping cavity has a first side and a second side opposite said first side; wherein said first side of each said rotor slot scraping cavity is closer to the sealing surface as compared to the second side of each said rotor slot scraping cavity; wherein each first side of each said rotor slot scraping cavity is set as a scraper surface; which forms forming a sharp edge with the sealing surface, and wherein a guide surface (Fig. 6, annotated by the examiner) is arranged on the rotor body, adjacent the second side of each said rotor slot scraping cavity.
a bottom of the scraper surface of each said rotor scraping cavity and a bottom of each rotor slot scraping cavity are circular arc transition (As showed in Fig. 6)
Schofield does not teach detail shape of the cavity such as a sharp edge, and a parabola structure.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the shape of the cavities.  It has been held that the configuration of the claimed was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  Schofield teaches the design purpose of the axial grooves is to improve the powder handling capability of Roots pumps, by disposing the grooves, the powder handling can be further improved.  Therefore, a person with ordinary skill in the art will determined the shape and the number of grooves based on the application requirement of the pump.


    PNG
    media_image1.png
    611
    635
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Starting on Page 4, the Applicant argues the USC 35 102 Claim Rejection.  The argument is based on the amended claim, the argument is not persuasive as explained in the Claim Rejection as explained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/26/2022